DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 10, 11, 22, 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Independent Claims
Claim(s) 1, 13, 25, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US-20180124753) in view of Nayeb Nazar (US-20110243066), 3GPP TSG RAN WG1 #100bis. Apple. “On remaining Details of NR V2X Physical Layer Structure.” April, 20-30, 2020.
As to claim 1, 13, 25, 29: Sun teaches a method of wireless communication performed by a user equipment (UE), comprising: determining a number of resource elements (REs) associated with downlink control information (DCI) that is to be carried on a physical downlink shared channel (PDSCH) with a shared channel ([0084, 97, 114]: first DCI-1 includes piggyback control information including number of REs of the second DCI-2 portion, starting RE location, code rate), wherein the number of REs associated with the DCI is determined based at least in part on a scaling factor (fig.7, 704: number of REs of the piggybacking DCI-2 is inherently bound by the total number of REs available in the PDSCH, see Spec at [0052]: “The scaling factor may indicate a portion of available PDSCH REs to be allocated for piggyback DCI.”) …  a total number of REs of a resource allocation for the DCI and based at least in part on a number of REs associated with the shared channel (fig.7, 702, 704: number of REs of the piggybacking DCI is inherently bound by the total number of REs available in the DL-SCH; [0084, 97, 114]: code rate is a ‘scaling factor’ that may scale resources) … wherein the remaining number of REs is based at least in part on the number of REs associated with the DCI (fig.7, 700: remaining number of REs refers to REs available in the PDSCH after subtracting away the REs used in the piggybacked DCI); and receiving the PDSCH based at least in part on the TBS for the shared channel (fig.7: PDSCH inherently intended for transmission to a UE).
Although Sun teaches coding rate, Sun may not explicitly teach for scaling.  However, Nazar teaches for scaling ([0287]: the size of the reserved resources used for each of ACK/NACK and CSI may be scaled according to the variable coding rate and the modulation order to be used for a given control signaling).
Thus, it would have been obvious to one of ordinary skill in the art to implement coding rate scaling factor, taught by Nazar, into the DCI resource allocation, taught by Sun, in order to implement a well-known feature of a pre-defined protocol and to resize the resources for the piggybacked DCI. In addition it would have been obvious to combine Sun and Nazar in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Sun may not explicitly teach determining a transport block size (TBS) for the shared channel based at least in part on a remaining number of REs, of the number of REs associated with the shared channel.  However, Apple teaches determining a transport block size (TBS) for the shared channel based at least in part on a remaining number of REs, of the number of REs associated with the shared channel (section 2.1, #5, p.3: NRE, number of REs, allocated for data given by subtracting away overhead, such as SCI2 REs, from the initial number of PSCCH REs).
Thus, it would have been obvious to one of ordinary skill in the art to implement taking overhead into account when calculating TBS, taught by Apple, into the 5G system, taught by Sun, in order to implement a well-known feature of a pre-defined protocol and to determine resource allocations. In addition it would have been obvious to combine Sun and Apple in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim(s) 2, 4, 5, 7, 8, 9, 14, 16, 17, 19, 20, 21, 26, 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US-20180124753) in view of Nayeb Nazar (US-20110243066), Apple.
As to claim 2, 14, 26: Sun the method of claim 1, 13, 25, further comprising:
receiving information identifying the scaling factor ([0084, 97, 114]: first DCI includes piggyback control information including number of REs of the second DCI portion, starting RE location, code rate).

As to claim 4, 16: Sun teaches the method of claim 2, 14, wherein the information identifying the scaling factor is received via DCI that schedules the shared channel  ([0084, 97, 114]: first DCI includes piggyback control information including number of REs of the second DCI portion, starting RE location, code rate).

As to claim 5, 17, 28, 30: Sun teaches the method of claim 1, 13, 25, 29.
Sun may not explicitly teach wherein the TBS is a modified TBS, and wherein the method further comprises: determining an initial TBS based at least in part on the number of REs associated with the shared channel, wherein the number of REs associated with the DCI is based at least in part on the initial TBS.  However, Apple teaches wherein the TBS is a modified TBS, and wherein the method further comprises: determining an initial TBS based at least in part on the number of REs associated with the shared channel (section 2.1, #5, p.3: NRE, number of REs, allocated initially relies on PSSCH, i.e. shared channel RE), wherein the number of REs associated with the DCI is based at least in part on the initial TBS (section 2.1, #5, p.3: NSCI is equivalent to the DCI and is taken from the initial TBS).
Thus, it would have been obvious to one of ordinary skill in the art to implement taking overhead into account when calculating TBS, taught by Apple, into the 5G system, taught by Sun, in order to implement a well-known feature of a pre-defined protocol and to determine resource allocations. In addition it would have been obvious to combine Sun and Apple in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 7, 19: Sun teaches the method of claim 1, 13, wherein determining the number of REs associated with the DCI further comprises: determining the number of REs associated with the DCI based at least in part on combining the scaling factor, a payload size of the DCI, and a payload size of the shared channel (fig.7, 706, 710: scaling factor; fig.7, 706, 710: DCI1, DCI2; fig.7: 700, 704: payload of shared channel, all these contribute at least in part to forming the number of REs of the DCI).

As to claim 8, 20: Sun teaches the method of claim 1, 13.
Sun may not explicitly teach wherein the number of REs of the DCI is determined to be a multiple of 12.  However, it is generally considered to be within the ordinary skill in the art to adjust, vary, select or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value.  The burden of showing criticality is on Applicant.  In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since Sun discloses a shared channel with a number of REs (fig.7), it would have been obvious to one of ordinary skill in the art at the time of the invention to set the number of REs to any multiple, including 12, absent a showing of criticality by Applicant.  

As to claim 9, 21: Sun teaches the method of claim 1, 13.
Sun may not explicitly teach  wherein the number of REs of the DCI is determined so that the DCI occupies an integer number of entire RBs of the PDSCH.
However, it is generally considered to be within the ordinary skill in the art to adjust, vary, select or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value.  The burden of showing criticality is on Applicant.  In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since Sun discloses the DCI occupying RBs, it would have been obvious to one of ordinary skill in the art at the time of the invention to hav the DCI occupy any number, including an integer number, absent a showing of criticality by Applicant.  

Claim(s) 3, 15, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US-20180124753) in view of Nayeb Nazar (US-20110243066), Apple, Li (US-20210045181). 
As to claim 3, 15, 27: Sun teaches the method of claim 2, 14, 25 … information identifying the scaling factor ([0084, 97, 114]: first DCI includes piggyback control information including number of REs of the second DCI portion, starting RE location, code rate).
Sun may not explicitly teach wherein the … is received via radio resource control (RRC) signaling.  However, Li teaches wherein the … is received via radio resource control (RRC) signaling ([0255, 256]: RRC used to transmit offset values and other information).
Thus, it would have been obvious to one of ordinary skill in the art to implement RRC, taught by Li, into the 5G system, taught by Sun, in order to implement a well-known feature of a pre-defined protocol and to convey important configuration information conducive to communications. In addition it would have been obvious to combine Sun and Li in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US-20180124753), Nayeb Nazar (US-20110243066), Apple in view of You (US-10362596).
	As to claim 6, 18: Sun teaches the method of claim 5, 17. 
Sun may not explicitly teach wherein the initial TBS is determined based at least in part on an assumption that all allocated REs of the PDSCH are available for the shared channel.  However, You teaches wherein the initial TBS is determined based at least in part on an assumption that all allocated REs of the PDSCH are available for the shared channel (claim 13: determine TBS of PDSCH based on actual total number of PRBs).
Thus, it would have been obvious to one of ordinary skill in the art to implement total number of PRBs, taught by You, into the 5G system, taught by Sun, in order to implement a well-known feature of a pre-defined protocol and to allocate resources. In addition it would have been obvious to combine Sun and You in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 12, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US-20180124753), Nayeb Nazar (US-20110243066), Apple in view of Sadeghi (US-10313990). 
As to claim 12, 24: Sun teaches the method of claim 1, 13.
Sun may not explicitly teach further comprising: receiving DCI scheduling the shared channel, wherein the number of REs associated with the shared channel is indicated by the DCI scheduling the shared channel.  However, Sadeghi teaches further comprising: receiving DCI scheduling the shared channel, wherein the number of REs associated with the shared channel is indicated by the DCI scheduling the shared channel (claim 1: DCI indicates total number of RE for PDSCH).
Thus, it would have been obvious to one of ordinary skill in the art to implement total number of REs indicated by DCI, taught by Sadeghi, into the 5G system, taught by Sun, in order to implement a well-known feature of a pre-defined protocol and to allocate resources for communication. In addition it would have been obvious to combine Sadeghi and Sun in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/           Primary Examiner, Art Unit 2466